Citation Nr: 1648253	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), with depression and sleep disturbance, currently evaluated as 70 disabling.

2.  Entitlement to an effective date earlier than October 9, 2013, for the granting of a 70 percent disability evaluation for PTSD, with depression and sleep disturbance.

3.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 
INTRODUCTION

The Veteran had active military service from September 1964 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating actions issued in June 2014 and July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the June 2014 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent, effective the October 9, 2013 date of the claim for an increased rating for this disability.  In a December 2014 notice of disagreement (NOD), the Veteran timely disagreed with the rating as well as the effective date assigned for it.  Both of those matters are therefore before the Board on this appeal.  In the July 2015 rating decision, the RO denied entitlement to a TDIU, noting that the application for increased compensation based on unemployability (VA Form 21-8940), which had been sent to the Veteran, had not been completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requests a higher disability rating for his PTSD along with an earlier effective for the assignment of a 70 percent rating that was granted.  He has also requested that a TDIU be granted.

The Veteran, through his attorney, has recently submitted numerous documents in support of his claims.  One of those documents, that dated September 9, 2016, indicates that the Veteran has applied for, and possibly received, benefits from the Social Security Administration (SSA).  A further review of the file reveals that the VA has not reviewed those documents nor has it obtained/included those records from SSA with the Veteran's file.  The VA has a duty to obtain SSA disability decisions and evidence considered in those decisions; if those records may be relevant to the issue on appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  While it is unclear whether those records may have any effect on the issues now before the Board, the Board, nevertheless, believes that they are potentially relevant, as such, a remand to obtain them is warranted.

In addition, as noted, the RO has repeatedly requested that the Veteran complete and return the VA Form 21-8940 sent to him and has continued to note that the form has not been filled out and returned.  VA's Adjudication Procedures Manual, M21-1, Part IV.ii.F.2.b (July 21, 2016) provides that VA Form 21-8940 is required to establish entitlement to a TDIU because it gathers relevant and indispensable information regarding a claimants disabilities and employment and educational histories.  While the Adjudication Manual is not necessarily binding on the Board, it is a document that is closely followed by the AOJ and the Board will therefore instruct that the AOJ resend the form and that the Veteran is strongly encouraged to complete and return it.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA in order to obtain a copy of that agency's decision with respect to the appellant's SSA disability benefits.  All information obtained should be included in the claims folder for review.

2.  Resend the VA Form 21-8940 to the Veteran.  The Veteran is strongly encouraged to complete and return this form.

3.  Review the claims file and conduct any additional development deemed appropriate. 

4.  Readjudicate the issues on appeal and if any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

